       Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 1 of 8. PageID #: 2

                                                                                      0--'*

                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Myrick Dennis, with the Cleveland Field Office of the United States Postal Inspection Service

(hereinafter “USPIS”), having first been duly sworn according to law, hereby depose and say:

       1.      As a United States Postal Inspector, I am an investigative law enforcement officer

of the United States of America within the meaning of Title 18, United States Code, Section

2510(7). I am empowered by law to conduct investigations of, and to make arrests for, offenses

related to the U.S. Postal Service (hereinafter “USPS”) and the mails, as authorized by Title 18,

United States Code, Section 3061.

       2.      I have been employed by the USPIS for five years and assigned to the Cleveland

Field Office for each of those five years. During this time, I have been assigned to the Prohibited

Mail Narcotics team, which investigates the mailing of illegal drugs and their proceeds. I have

been the case agent in multiple investigations leading to convictions in both U.S. District Court

and state courts.

       3.      I have received training in the detection and investigation of prohibited mailing

offenses during a residential Basic Inspector Training program in Potomac, Maryland. I have

also received training in financial investigations as they relate to drug trafficking organizations,

money laundering, and asset forfeiture. I have received field training and participated in many

aspects of USPIS drug investigations, including but not limited to, parcel interdiction,

surveillance, controlled deliveries, execution of search warrants, interview and interrogation,

confidential source/cooperating witness debriefing, and interception and analysis of electronic

communications. I have written and executed search warrants that have resulted in the seizure of

illegal drugs and evidence of drug violations. I am familiar with drug traffickers’ methods of

operation, especially as they relate to the Postal Service, including the storage, transportation,
       Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 2 of 8. PageID #: 3



and distribution of drugs, the transfer and collection of money which represents the proceeds of

drug trafficking, and money laundering.

       4.      I know from my training and experience that the U.S. Mail is often used by drugs

traffickers to transport controlled substances. I further know that the Priority Mail system is

commonly used to transport controlled substances because this system provides reliability,

traceability, and timely delivery.

       5.      I know that the success of professional Drug Trafficking Organizations (DTOs)

depends upon maintaining extensive contacts throughout the country and internationally.

Specifically, individuals involved in drug trafficking must maintain contact with drug suppliers,

drug couriers, drug customers, and others involved in the supply, transportation, distribution,

sales, and marketing of controlled substances. The use of cellular telephone communication is

essential in maintaining timely long-distance and local contacts with the original suppliers and

those down the organizational chain, to include local traffickers.

       6.      This affidavit is submitted in support of criminal complaints against Silvestre

Martinez and RUBEN HERNANDEZ.

       7.      Because this affidavit is submitted for the limited purpose of supporting criminal

complaints, I have not included each and every fact known concerning this investigation. I have

set forth only the facts I believe are necessary to establish probable cause that Silvestre Martinez

and RUBEN HERNANDEZ have committed violations of Title 21, United States Code, Sections

841(a)(1), 841(b)(1)(A), and 846, that is conspiracy to distribute, attempted possession and/or

possession with intent to distribute, and distribution of 400 grams or more of a mixture or

substance containing a detectable amount of fentanyl, a Schedule II controlled substance.




                                                 2
       Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 3 of 8. PageID #: 4



             FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

       8.      On November 13, 2019, while reviewing postal business records, I identified

USPS Priority Mail parcel no. 9505 5145 0811 9316 3280 73 addressed to Lewis Darla, 3513

Storer Ave, Cleveland, OH 44109, and having a return address of Kevin Orozo, 8522 Albia St.,

Downey, CA 90242 (hereinafter “subject parcel”), as a suspected drug parcel based on a number

of characteristics such as the class of mail, origin, and destination. I subsequently located and

detained the parcel for further investigation.

       9.      On November 14, 2019, I placed the subject parcel in a lineup containing several

blank parcels which emanated no narcotics odors. Narcotic detection “Ciga,” handled by

Detective M. Twombly of the Cuyahoga County Sheriff's Department, was allowed to examine

the lineup. According to Detective Twombly, Ciga gave a positive alert on the subject parcel and

none of the blank parcels. According to Detective Twombly, this positive alert meant Ciga

detected the odor of an illegal drug emanating from the subject parcel.

       10.     Continuing on the same date, the Honorable Thomas M. Parker, U.S. Magistrate

Judge, authorized a federal search warrant (1:19mj3305) for the subject parcel. Postal Inspector

D. Senchesak and I executed the search warrant at approximately 12:48 p.m., resulting in the

seizure of approximately 1 pound 4.05 ounces or approximately 568 grams (gross total weight)

of blue circular pills bearing markings consistent with 30 milligram oxycodone and suspected to

contain fentanyl. The pills were concealed inside a clear and red plastic Rubbermaid container

wrapped in multiple layers of plastic and packed with bubble wrap and multiple children’s

workbooks. On the same date, I transferred the pills to the Cuyahoga County Regional Forensic

Science Laboratory (CCRFSL) for chemical analysis. The CCRFSL confirmed on November 15,




                                                 3
       Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 4 of 8. PageID #: 5



2019, that the pills contained a detectable amount of fentanyl and N-Phenethyl-4-piperidinone

(4-ANPP), both Schedule II controlled substances.

        11.    On November 15, 2019, Postal Inspectors and agents and officers from Homeland

Security Investigations (HSI) and the Cleveland Police Department (CPD) conducted a

controlled delivery of the subject parcel. Prior to conducting the controlled delivery, I removed

the entirety of the pills containing fentanyl and 4-ANPP and replaced them with a non-controlled

substance. I also placed a transmitter which would tell agents if or when the subject parcel was

opened and a location monitoring device similar to a GPS inside the subject parcel. I then

repackaged the subject parcel so as to appear as if it were not intercepted by law enforcement.

        12.    At approximately 1:23 p.m., a Postal Inspector acting in an undercover capacity

as a USPS Letter Carrier delivered the subject parcel to the front porch of the residence located

at 3513 Storer Avenue, Cleveland, Ohio 44109. At approximately 1:29 p.m., HSI Special Agent

M. Kampman observed that a male subject later identified as RUBEN HERNANDEZ opened the

front door of the residence located at 3513 Storer Avenue, Cleveland, Ohio 44109 and took the

subject parcel inside. Investigators then maintained continuous surveillance of the residence.

        13.    At approximately 3:30 p.m., Special Agent Kampman observed HERNANDEZ

exit the residence carrying a black backpack. HERNANDEZ placed the backpack in the rear

passenger area of a dark colored Toyota RAV4 bearing Ohio license plate TOY4777.

HERNANDEZ then entered the driver’s seat of the Toyota RAV4 and departed the residence

traveling westbound on Storer Avenue. At this time, I observed the location monitoring device

inside the subject parcel began to move in a direction consistent with HERNANDEZ’s

movements, indicating the subject parcel was likely inside the backpack inside the Toyota

RAV4.



                                                 4
       Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 5 of 8. PageID #: 6



       14.     Investigators then conducted mobile surveillance of HERNANDEZ while he was

driving the Toyota RAV4. HERNANDEZ made a stop at a nearby convenience store and then

another private residence; however, he left the backpack in the vehicle at both locations.

HERNANDEZ then traveled on Interstate 480 westbound, eventually exiting to travel

northbound on Great Northern Boulevard in North Olmsted, Ohio.

       15.     At approximately 4:07 p.m., HERNANDEZ pulled into the front parking lot of

the Radisson Hotel at 25070 Country Club Boulevard, North Olmsted, Ohio 44070.

HERNANDEZ remained in his vehicle for several minutes until 4:14 p.m., when a silver sedan

driven by a male subject later identified as Silvestre Martinez pulled alongside HERNANDEZ’s

vehicle. Martinez and HERNANDEZ appeared to talk through their windows, and Martinez

gestured in a direction away from the Radisson Hotel.

       16.     Martinez and HERNANDEZ then traveled in tandem a short distance away to the

La Quinta Inn & Suites at 25105 Country Club Boulevard, North Olmsted, Ohio 44070.

Martinez and HERNANDEZ parked in the rear parking lot at the La Quinta Inn & Suites, exited

their respective vehicles, and then walked inside the hotel together.

       17.     Investigators took Martinez and HERNANDEZ into custody while they were in

the elevator traveling up from the lobby. Martinez had on his person a plastic Foot Locker bag

filled with clothes, keys to the silver sedan, his wallet containing his California driver’s license

and other items, two cellular telephones, and a room key later determined to be assigned to

Room 424. HERNANDEZ had on his person the black backpack containing the subject parcel

and other items, a large sum of U.S. currency, keys to his Toyota RAV4, his wallet containing

his Ohio driver’s license and other items, and a cellular telephone.




                                                  5
         Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 6 of 8. PageID #: 7



         18.   Martinez gave verbal consent to search Room 424 where he was staying.

Investigators recovered two pieces of paper on the desk with several numbers written on them,

suspected to be drug ledgers.

         19.   Investigators recovered from HERNANDEZ’s cellular telephone the following

selected messages in a WhatsApp conversation between HERNANDEZ and contact “Sil”:

 Party                  Timestamp (UTC-5)      Content

 “Sil”                  11/1/2019              [photo of a USPS parcel sent from Amber
                        6:54 PM
                                               Stevens, 2343 Revere Dr., Fullerton, CA 92831

                                               to Mario Phillips, 3513 Storer Ave, Cleveland,

                                               OH 44109]

 “Sil”                  11/1/2019              [photo of receipt for USPS parcel no. 9505
                        6:55 PM
                                               5131 7872 9305 4351 85, the same parcel as the

                                               photo above]

 “Sil”                  11/5/2019              [photo of California driver’s license for
                        4:05 PM
                                               Silvestre Martinez, DOB 02/xx/1984

 HERNANDEZ              11/5/2019              [photo of confirmation for United Airlines
                        4:10 PM
                                               flight on 11/7/2019 from Fresno, California, to

                                               Cleveland, Ohio, via Los Angeles, California,

                                               for passenger Silvestre Martinez]

 “Sil”                  11/7/2019              [photo of boarding pass for United Airlines
                        1:43 PM
                                               flight on 11/7/2019 corresponding to above

                                               confirmation for Silvestre Martinez]




                                               6
         Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 7 of 8. PageID #: 8



 “Sil”                  11/14/2019             [photo of USPS tracking for a parcel with
                        9:17 AM
                                               processing events and times consistent with the

                                               subject parcel]

 “Sil”                  11/14/2019             [photo of USPS tracking for a parcel with
                        5:59 PM
                                               processing events and times consistent with the

                                               subject parcel]

 HERNANDEZ              11/14/2019             Esta aqui mañana [it’s here tomorrow]
                        11:17 PM

 “Sil”                  11/14/2019             Ok
                        11:21 PM

 “Sil”                  11/15/2019             [photo of USPS tracking for a parcel with
                        9:08 AM
                                               processing events and times consistent with the

                                               subject parcel]

 HERNANDEZ              11/15/2019             [OK hand sign emoji]
                        1:26 PM

 “Sil”                  11/15/2019             Ok
                        1:27 PM
                                               Perfecto



         20.   Based on my training and experience, in the above conversation, contact “Sil”

(likely Silvestre Martinez) previously sent or had knowledge of the sending of a USPS parcel to

3513 Storer Avenue, Cleveland, Ohio 44109, possibly containing illegal drugs or drug proceeds.

“Sil” then sent Silvestre Martinez’s driver’s license information to HERNANDEZ so

HERNANDEZ could book a flight for Silvestre Martinez from Fresno to Cleveland.

         21.   “Sil” then kept HERNANDEZ abreast of the delivery status of the subject parcel

because “Sil” was tracking it. HERNANDEZ assured “Sil” that the subject parcel would be

                                               7
Case: 1:19-mj-04286-JDG Doc #: 1-1 Filed: 11/18/19 8 of 8. PageID #: 9
